DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 02/11/2021.
Application filed 02/11/2021.
Application PgPUB: 2021/0168080 A1
Claims:
Claims 1-20 are pending.
Claims 1, 6 and 16 are independent.
IDS:
New IDS:
IDS filed 11/09/2021 has been considered
Continuity/Priority Data:
This Application claims priority to Non-Provisional Application No. 15/011,919 (Patent: 10,313,251) filed 02/01/2016.
This Application claims priority to Non-Provisional Application No. 16/389,155 (Patent: 10,944,679) filed 04/19/2019.
35 USC 112(f):
Regarding claims 8 and 16:
For claim 8, it claims a machine.  A machine does not necessarily denote structure.  Therefore, this will trigger an analysis under 35 USC 112(f) because:
Machine is considered a generic placeholder for Means.
The machine (i.e., generic placeholder) is modified by functional language.
The machine (i.e, generic placeholder) is not modified by structure.
For claim 16, it claims a processor in communication with memory which stores executable code which causes the processor to perform the steps of claims which denotes structure and therefore fails the 3-prong analysis of 35 USC 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitation “causes a machine to … associate, construct” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to the structure and/or algorithm for performing this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Printed Publication, “QoSC: A QoS-Aware Storage Cloud Based on HDFS” by Yang et al. (“Yang”).
As to claim 1, Yang discloses:
a method comprising: 
associating a first quality of service policy with a first storage volume (p. 33, III Framework of QoSC – Yang teaches that NameNode manages the metadata and monitors QoS of the DataNodes (i.e., first storage volume); V QoS Aware Data Placement – Yang teaches a DataNode have a heavy or light QoS; this denotes each DataNode having its own QoS policy.; 
associating a second quality of service policy with a second storage volume (p. 33, III Framework of QoSC – Yang teaches that NameNode manages the metadata and monitors QoS of the DataNodes (i.e., second storage volume); V QoS Aware Data Placement – Yang teaches a DataNode have a heavy or light QoS; this denotes each DataNode having its own QoS policy.); and 
constructing a quality of service policy group to comprise the first quality of service policy and the second quality of service policy (Fig. 1, p. 33, III Framework of QoSC – Yang teaches a NameNode that manages the DataNode with a group which denotes that each is governed by a group QoS policy).

As to claim 2, Yang discloses:
method of claim 1, and
comprising: 
utilizing the quality of service policy group to manage the first storage volume and the second storage volume as a single unit (Fig. 1, p. 33, III Framework of QoSC – Yang teaches a NameNode that manages the DataNode with a group which denotes that each is governed by a group QoS policy).

As to claim 3, Yang discloses:
method of claim 1, and
comprising: 
creating a workload comprising a set of streams targeting the first storage volume (p.37 D. Load Balance – Yang teaches that all DataNodes (i.e, first storage volume) have workloads balanced amongst them).

As to claim 8, similar rejection as to claim 1.
As to claim 16, similar rejection as to claim 1.
As to claim 17, similar rejection as to claim 2.
As to claim 18, similar rejection as to claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “QoSC: A QoS-Aware Storage Cloud Based on HDFS” by Yang et al. (“Yang”) in view of U.S. Patent Application Publication No. 2014/0351527 A1 to Traut et al. (“Traut”).
As to claim 4, Yang discloses:
method of claim 3, 
Traut discloses what Yang does not expressly disclose.
Traut discloses:
wherein a stream comprises a plurality of requests directed to the first storage volume (¶0041, ¶0045 – Traut teaches the burst requests are received at the storage controller and the controller transfers (i.e., directs) the requests to a storage device).
Yang and Traut are analogous arts because they are from the same field of endeavor with respect to network storage.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate burst requests as discussed in Traut with QoS storage volumes as discussed in Yang by adding the functionality of Traut to the system/method of Yang in order to more efficiently cache data to improve storage performance (Traut, ¶0004).

As to claim 5, Yang discloses:
method of claim 3, 
Traut discloses what Yang does not expressly disclose.
Traut discloses:
comprising: 
grouping a first stream and a second stream into the set of streams comprised within the workload based upon information associated with a first client associated with the first stream and a second client associated with the second stream (Fig. 1, ¶0039, ¶0041, ¶0052, ¶0061 – Traut teaches that a storage controller is connected to multiple hosts (i.e. clients). Traut teaches that a burst is a consecutive group of sequential host read requests from the same host computer.  This denotes that different bursts would relate to different host computers).  The suggestion./motivation and obviousness rejection are the same as in claim 4.

As to claim 6, Yang discloses:
method of claim 3, 
Traut discloses what Yang does not expressly disclose.
Traut discloses:
comprising: 
grouping a first stream of a first client and a second stream of a second client into the set of streams comprised within the worked based upon the first stream and the second stream corresponding to a source restriction (Fig. 1, ¶0039, ¶0041, ¶0052, ¶0061 – Traut teaches that a storage controller is connected to multiple hosts (i.e. clients). Traut teaches that a burst is a consecutive group of sequential host read requests from the same host computer.  This denotes that different bursts would relate to different host computers. Further the source restriction mentioned in the claim is met by the virtue of the host being able to access the network.  The specification nor the claims offer an interpretation or limitation as to the metes and bounds of the phrase “source restriction”.  The suggestion./motivation and obviousness rejection are the same as in claim 4.

As to claim 19, similar rejection as to claim 4.
As to claim 20, similar rejection as to claim 5.


Claims 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “QoSC: A QoS-Aware Storage Cloud Based on HDFS” by Yang et al. (“Yang”) in view of U.S. Patent No. 9,112,873 B2 to Wakefield (“Wakefield”).
As to claim 7, Yang discloses:
method of claim 1, 
Wakefield discloses:
comprising: 
utilizing an object hierarchy to track information related to resources within a clustered storage system hosting the first storage volume and the second storage volume (Figs. 1-6 of Wakefield).
Yang and Wakefield are analogous arts because they are from the same field of endeavor with respect to network storage.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate object hierarchy and network storage as discussed in Wakefield with QoS storage volumes3 as discussed in Yang by adding the functionality of Wakefield to the system/method of Yang in order to provide high speed data access at scale (Wakefield, col. 1 ll. 34-41).

As to claim 9, similar rejection as to claim 7.

As to claim 13, Yang and Wakefield disclose:
medium of claim 9, and
Yang discloses
wherein the instructions cause the machine to: 
utilize a quality of service object within the object hierarchy to track the first quality of service policy (p. 33, III. Framework of QoS – Yang teaches that the NameNode manages the metadata and monitors QoS of the DataNodes in the group).

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “QoSC: A QoS-Aware Storage Cloud Based on HDFS” by Yang et al. (“Yang”) in view of U.S. Patent No. 9,112,873 B2 to Wakefield (“Wakefield”) in further U.S. Patent Application Publication No. 2006/0074970 A1 to Narayanan et al. (“Narayanan”)
As to claim 10, Yang and Wakefield disclose:
medium of claim 9, 
Narayanan discloses what Yang and Wakefield do not expressly disclose.
Narayanan discloses:
wherein the instructions cause the machine to: 
utilize a cache object within the object hierarchy to track utilization and latency of a cache (¶0048-¶0054 of Narayanan).
Yang, Wakefield and Narayanan are analogous arts because they are from the same field of endeavor with respect to respect to network storage.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate tracking CPU, cache and latency performance as discussed in Narayanan with object hierarchy and network storage as discussed in Wakefield with QoS storage volumes as discussed in Yang by adding the functionality of Narayanan to the system/method of Yang and Wakefield in order to provide a manner to monitor system performance (Narayanan, ¶0003).

As to claim 11, Yang and Wakefield disclose:
medium of claim 9, 
Narayanan discloses what Yang and Wakefield do not expressly disclose.
Narayanan discloses:
wherein the instructions cause the machine to: 
utilize an aggregate object within the object hierarchy to track utilization and latency of an aggregate (¶0048-¶0054 of Narayanan). The suggestion/motivation and obviousness rejection are the same as in claim 10.

As to claim 12, Yang and Wakefield disclose:
medium of claim 9, 
Narayanan discloses what Yang and Wakefield do not expressly disclose.
Narayanan discloses:
wherein the instructions cause the machine to: utilize 
a CPU object within the object hierarchy to track utilization and latency of a CPU (¶0048-¶0054 of Narayanan). The suggestion/motivation and obviousness rejection are the same as in claim 10.

As to claim 15, Yang and Wakefield disclose:
medium of claim 9, 
Narayanan discloses what Yang and Wakefield do not expressly disclose.
Narayanan discloses:
wherein the instructions cause the machine to: 
utilize a storage virtual machine object within the object hierarchy to track utilization and latency of a storage virtual machine (¶0048-¶0054 of Narayanan). The suggestion/motivation and obviousness rejection are the same as in claim 10.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “QoSC: A QoS-Aware Storage Cloud Based on HDFS” by Yang et al. (“Yang”) in view of U.S. Patent No. 9,112,873 B2 to Wakefield (“Wakefield”) in further Printed Publication, “TRACKER: a Low Overhead Adaptive NoC Router with Load Balancing Selection Strategy” to Jose et al. (“Jose”)
As to claim 14, Yang and Wakefield disclose:
medium of claim 9, 
Jose discloses what Yang and Wakefield do not expressly disclose.
Jose discloses:
wherein the instructions cause the machine to: 
utilize a port object within the object hierarchy to track utilization and latency of a port (Abstract, 6.1 Experimental Setup, 6.2 Evaluation of Average Packet Latency – Jose teaches keeps track of flows through all ports).
Yang, Wakefield and Jose are analogous arts because they are from the same field of endeavor with respect to respect to network storage.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate port monitoring as discussed in Jose with object hierarchy and network storage as discussed in Wakefield with QoS storage volumes as discussed in Yang by adding the functionality of Jose to the system/method of Yang and Wakefield in order to provide a manner in which to monitor the throughput of ports (Jose, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445